Case 1:17-cr-00600-NRB Document 79 Filed 01/10/19 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DlSTRlCT OF NEW YORK

 

_________________________________ X
UNITED STATES OF AMERICA DECLARATION OF SPECIAL
AGENT BRANDON RACZ
_ V. ._
SZ l7 Cr. 600 (NRB)
WILLIAM McFARLAND,
Defendant.
_________________________________ X
STATE OF NEW YORK )
COUNTY OF NEW YORK ' ss.:

SOUTHERN DISTRICT OF NEW YORK )

BRANDON RACZ, under penalty of perjury, declares:

l) l am a Special Agent With the Federal Bureau of Investigation (“FBI”), and
have been so employed for approximately three years. l am currently assigned to a White Collar
Fraud Squad Within the NeW Yorl< Division. l have received relevant training and have personally
participated in, among other things, extensive investigations involving fraud and White collar
crimes. Since 2017, I have directed various queries to identify assets in the name of William
McFarland, pursuant to the matter United States v. William McFarland, 82 l7 Cr. 600 (NRB). To
date, none have been located other than the assets identified beloW.

2) l respectfully make this declaration in connection With the Government’s
application for a Preliminary Order as to Substitute Assets as to the following property:

a) TWo large boxes containing Fyre-branded t-shirts, sweatshirts,

shorts and other clothing items that Were intended for sale at the Fyre
Festival, provided by defense counsel on or about October 25 , 2018;

 

Case 1:17-cr-00600-NRB Document 79 Filed 01/10/19 Page 2 of 6

b) Any and all funds on deposit in Account Number _held
in the name of Fyre Festival, L.L.C. at First Westem Trust and all
funds traceable thereto; and

c) Approximately $240,000 in United States currency held in the name
of William McFarland in an interest bearing account at Hughes
Hubbard and Reed, L.L.P.

((a) through (c) collectively the “Substitute Assets”).

l am familiar with the facts and circumstances of this case. Because this
declaration is being Submitted for a limited purpose, l have not included in it everything l know
about this case. Where the contents of documents and the actions, conversations, and statements
of others are related herein, they are related in substance and in part.

The Informations

3) On or about March 6, 20l 8, WILLIAM MCFARLAND (the “defendant”),
was charged in a two-count Superseding Information, Sl 17 Cr. 600 (NRB) (the “Sl lnformation”),
with Wire fraud, in violation of Title 18, United States Code, Sections 1343 (Count One and Two).

4) The Sll Information included a forfeiture allegation as to Counts One and
Two of the Sl Information, seeking to forfeit to the United States, pursuant to Title 18, United
States Code, Sections 982(a)(2), all property constituting, or derived from, proceeds obtained
directly or indirectly as a result of the offenses, including, but not limited to, a sum ofUnited States

currency representing the amount of proceeds personally obtained directly or indirectly by the

defendant as a result of the offenses alleged in Counts One and Two of the Sl lnformation.

 

Case 1:17-cr-00600-NRB Document 79 Filed 01/10/19 Page 3 of 6

5) The Sl lnformation contained a substitute asset provision, pursuant to
Title 21, United Stated Code, Section 853(p) providing that, if any forfeited property “cannot be
located upon the exercise of due diligence, has been transferred, sold to or deposited with a third
party, has been placed beyond jurisdiction of the Court, [or] has been commingled with other
property which cannot be divided Without difficulty,” and as a result of the defendant’s own actions
or omissions, the “court shall order the forfeiture of any other property of the defendant, up to the
value of property” so transferred or moved by the defendant

6) On or about March 6, 2018, the defendant pled guilty to Counts One and
Two of the Sl Information, pursuant to a plea agreement with the GoVernment, wherein the
defendant admitted the forfeiture allegation with respect to Counts One and Two of the Sl
lnformation and agreed to forfeit, pursuant to Title 18, United States Code, Section 982(a)(2)(C),
a sum of money equal to $26,040,099.48 in United States currency, representing the amount of
proceeds traceable to the commission of the offenses charged in Counts One and Two of the Sl
lnformation personally obtained by the defendant

7) On or about July 26, 2018, WILLIAM McFARLAND (the “defendant”),
Was charged in a three-count Superseding Information, S2 17 Cr. 600 (NRB) (the “S2
lnformation”), with committing wire fraud while on pretrial release, in violation of Title 18, United
States Code, Sections 1343, 3147, and 2 (Count One); committing bank fraud while on pretrial
release, in violation of Title 18, United States Code, Sections 1344, 3147, and 2 (Count Two); and
making false statements, in violation of Title 18, United States Code, Sections 1001 and 2 (Count

Three) .

 

Case 1:17-cr-00600-NRB Document 79 Filed 01/10/19 Page 4 of 6

8) The 82 lnformation included a forfeiture allegation as to Count One of the
82 Information, seeking forfeiture to the United States, pursuant to Title 18, United States Code,
8ection 981(a) (1) (C), and Title 28, United 8tates Code, Section 2461(c), of any and all property,
real and personal, that constitutes or is derived from proceeds traceable to the commission of the
offense alleged in Count One of the 82 Information, including but not limited to a sum of money
in United States currency representing the amount of proceeds traceable to the commission of the
offense alleged in Count One of the 82 Information the defendant personally obtained
9) The 82 Information contained a substitute asset provision, pursuant to Title
21, United Stated Code, 8ection 85 3(p) providing that, if any forfeited property “cannot be located
upon the exercise of due diligence, has been transferred, sold to or deposited with a third party,
has been placed beyond jurisdiction of the Court, [or] has been commingled with other property
which cannot be divided without difficulty,” and as a result of the defendant’s own actions or
omissions, the “court shall order the forfeiture of any other property of the defendant, up to the
value of property” so transferred or moved by the defendant
10) On or about July 26, 2018, the defendant pled guilty to Counts One through
Three of the 82 lnformation, pursuant to a plea agreement with the Government, wherein the
defendant admitted the forfeiture allegation with respect to Count One of the 82 lnformation and
agreed to forfeit, pursuant to Title 18, United States Code, 8ections 981(a)(1)(C), and Title 28,
United States Code, 8ection 2461(0), a sum of money equal to $151,206.80 in United States
currency, representing the amount of proceeds traceable to the commission of the offense charged

in Count One of the 82 Information personally obtained by the defendant

 

Case 1:17-cr-OO600-NRB Document 79 Filed 01/10/19 Page 5 of 6

The First Amended Preliminarv Order of Forfeiture/Monev Judgment

11) On or about October 31, 2018, the Court entered an Amended Preliminary
Order of Forfeiture/Money Judgment (the “First Forfeiture Order”), imposing a money judgment
(the “81 Money Judgment”) against the defendant in the amount of $26,040,099.48.

The 8econd Amended Preliminarv Order of Forfeiture/Monev Judgment

12) On or about October 31, 2018, the Court entered an Amended 8econd
Preliminary Order of Forfeiture/Money Judgment (the “8econd Forfeiture Order”), imposing a
money judgment (the “82 Money Judgment”) against the defendant in the amount of $151,206.80.

The 8ubstitute Asset

13) Since the date of the entry of the First Forfeiture Order and the entry of the
8econd Forfeiture Order, the Government, despite its exercise of due diligence, has been unable
to locate or obtain the additional proceeds of the offenses of the defendant’s conviction. The
entire balance of the 81 Money Judgment remains outstanding

14) l have conducted an investigation into any other assets that the defendant
might have to satisfy the 81 Money Judgment against him. The only assets held by the defendant

that l have been able to locate at this time are his interests in the aforementioned 8ubstitute Assets.

 

Case 1:17-cr-OO600-NRB Document 79 Filed 01/10/19 Page 6 of 6

l declare under penalties of perjury that the foregoing is true and correct,

pursuant to Title 28, United States Code, 8ection 1746.

Dated: New York, New York
January j_'_, 2019

8wom to or sub{s&§bed

befo::}ne this _ ay of January 2019

N Public

KEV|N C GORMAN
Notary Pub|ic, State of New York
NO. 02606161201
Qualifiec| in WESTCHESTER County al
commission Expires FEBRuARY 20, 2015'

W%{

BRANDON RACZ
8pecial Agent
Federal Bureau of lnvestigation

 

 

